Title: To Benjamin Franklin from Thomas Mumford, 1 April 1782
From: Mumford, Thomas
To: Franklin, Benjamin


Sir
Norwich 1st. April 1782
The Conduct of our Late intimate freind Silas Deane Esqr. respecting these States & our worthy allies, Convinces me he must have Left France some time since, this Leaves my agreeable nephew Mr. Gurdon S. Mumford destitute of the advice & assistance his father (my only Brother) & friends depended on to fix & Continue him in business during his Minority, I am among the number of mr. Deans Old freinds to whom he has wrote Largely on Politicks, his Last to me was 24th. Septemr. 1781 in which he informs me he had some months before sent his Son to the netherlands, & shou’d then go to him in a few days, he further informs me he advised my kinsman’s remaining with you untill he had inteligence from his father & me (the reason why I am Consulted respecting my nephew who has a father is I am fond of him & have pleasure in giving him aid,) as youth always needs advice, at Least I shall Consider my Self under particular Obligation to you while you Continue to extend yours to him, who will need it more now Mr. Deane his former patern has withdrawn himself than before, he shall have remittance as often as are necessary, have wrote my nephew if he inclines to spend a Year or Two at Amsterdam in a good Compting House to perfect him in the method of doing Large business I will introduce him to my friends Messrs. John De Neufville & Son, your advice & assistance to my nephew as before requested (to whom please deliver the inclos’d) will Lay the greatest Obligation on him who is with perfect esteem Sir Your Excellency’s most Obedt. & very Huml servt.
Thos. Mumford
His Excellency Benjamin Franklin Esqr
 
Addressed: His Excellency Benjamin Franklin Esquire / at / Passa / near / Paris
Notation: Tho: Mumford 1st. April 1782.
